1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 1 of 33

THE HONORABLE RICARDO 8S. MARTINEZ

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

NW MONITORING LLC, a Delaware Case No. 3:20-cv-05572
limited liability company,
Plaintiff, OPPOSITION BY PLAINTIFF NW
MONITORING LLC IN RESPONSE TO 4319
VS. CONSULTING, INC.’S AND PARKINSON’S

 

 

 

 

 

Defendants. (Oral Argument Not Requested)
NOTE ON MOTION CALENDAR:
September 11, 2020
OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 1 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
Oo Co ~S BDH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 2 of 33

 

 

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES ...........cccceccccceceeeec eee eeeeeeeaeeeeeeerenesaeneeseeneeenenenes iii
I. INTRODUCTION 00... ce cece eee eee eee eee ee ee ee ee eae neon eee e denen dea teen ens 1
II. BACKGROUND 20... ccc ccc cece ee eee een ence EEA EE EU eA EE EE Eee e EEE EEE Ee Ea fee 2
A. EXECUTIVE SUMMARY OF FACTS ......ccccece cece ese ee eens esses eee ee canes 2
B. FACTS STATED IN THE COMPLAINT ............ cece cece eee eeeeeneee evens 3
1. Introduction ........ 0... cc cc cececeeeeeeenencneecne ee eeeeeeeeeceneeneneperenes 3
2. Identity of Plaintiff and Defendants Hollander and Wolfe ............ 3
3. Trade Secrets Specifically Identified .............ccc ccc ccc eee e eee cee ees 3
4. Hollander Gives Resignation Notice to Work for Parkinson/4319....4
5. Hollander’s Deceptions on behalf of Defendant 4319/Parkinson .....4
6. On Behalf of Parkinson/4319, Hollander Starts Process of Stealing
Plaintiff's Potential Clients ..............cccceeceeceeeee eee eneeeeeeeeeeneees 5
7. Parkinson/4319 Directly Involved in the Stealing of
Plaintiff's Potential Clients .............. 0c. cece eee ceeeee eee e eee eee ee red 5
8. Parkinson/4319 Tries to Prevent Discovery of Conspiracy..............6
9, Parkinson/4319 Directly Instructs Plaintiff's Employees Hollander
and Wolfe to Commit Wrongful Acts Against Plaintiff................. 6
10.  Parkinson/4319 Directly Involved with Hollander in Successful
Effort to Steal Plaintiff Clients While Hollander Was Plaintiff's
Employee ..... 0... sceccee see ee seen rene tree e eee teen ete eset ens te nea eaS 7
11. Wolfe Lies to Cover Up Her Involvement ...........cccccce cece eee 7
12. Parkinson/4319 and Hollander Steal Trade Secrets ..................... 7
13. Parkinson/4319 Directs Plaintiff Employee Wolfe to Perform
Work for Defendant 4319; Wolfe Simultaneously Steals
Plaintiff Trade Secrets 10.0... .... cece cececee eee ee etree eee eae ea enone ns ees 8
14. Wolfe, at Hollander’s Direction, Improperly Transfers Files
To Self oo... ccc ccenc eee ene ee ee eee eeeeee nent eaeeeseeeeteneeusaseeees 8
OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No, 3:20-cv-05572) -- ii Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
Oo OO HN DB TA SF WH be

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 3 of 33

15. Hollander, While Plaintiff's Employee, Performs Additional Work
For Defendant 4319, As Well As Another Plaintiff Competitor .......9

16. Wolfe Also, While Plaintiff's Employee, Performs Work for

Another Plaintiff Competitor ........0.......ccccccencenceeeeeceeeeteneeeneees 9
TH. ARGUMENT .......0.0.. 0c ccc ccc eee nee EEE EERE EERE EEE ta eae 10
A. LEGAL STANDARDS FOR PLEADING .......... cc cece cece eee e eee ee cece nen eee 10
1. Introduction 22.0.0... eee eee ccc ee cece cee ee renner eeveneeeeersesenaennen eee 10
2. General Broad Principles: Fair Notice; Construed to “Do Justice” ...10
3. Factual Allegations: Taken as True; Plausible Claim ................... i0
4, Court to Use Common Sense; Reasonable Inference Sufficient ........ 11

5. Complaint to be Read As A Whole; Facts Taken In Their Entirety ....11

6. Prima Facie Case of Liability NOT Required ..............cecee eee eeees 12
7. Circumstantial Evidence is Sufficient .............. 0c cece ec eceeeeeeeeeee eens 12
8. Court Should Consider Plaintiff's Limited Access to Information ...... 13
B. PLAINTIFF STATES A CLAIM FOR THEFT OF TRADE SECRETS ........13
1. Trade Secrets Have Been Identified by Plaintiff ..........0..00....cueee 13
2. Misappropriation of Trade Secrets by All Defendants..................... 15
Cc. COMPUTER FRAUD AND ABUSE ACT (“CFAA”) PLEADED ............. 18
i. Secret “Agents” of Defendant Make Access Unauthorized ...........44 18

2, Defendant 4319/Parkinson Directed Actions of Its Secret Agents ...... 19

 

 

 

D. PLAINTIFF STATES A CLAIM FOR RICO VIOLATIONS ................005 19
E. PLAINTIFF STATES CLAIMS FOR TORTIOUS INTERFERENCE ......... 20
1, The Phoenix and The Neuromonitoring Group: Contracts ............... 22
2. Spine-Tek and Neuro Alert: Business Expectancies ................65085 22
OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No, 3:20-cv-05572) -- iii Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
- Ww bd

“a DA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 4 of 33

3. Hollander’s and Wolfe’s Contractual Relations .................cccccceee: 22

F, DEFENDANT 4319 AIDS AND ABETS BREACH OF

 

 

 

FIDUCIARY DUTY .... ccc cccceccccce eee surececeuveeeseseneecessueneeususeseceenans 23
G. PLAINTIFF STATES CLAIM FOR CONSPIRACY uu... ccccccccccceceanes senses 23
IV. CONCLUSION oo... ccc ccc ence ence cece seen eee e ne eee beet seen be tenesueeanevensaeeeeresesaseuse 24
OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- iv Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
No

oOo SO SF DH OH Se Ww

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 5 of 33

TABLE OF AUTHORITIES

Cases

ABB Turbo Sys. AG v. Turbousa, Inc.,
774 F.3d 979 (Fed. Cir, 2014) ........cccceceeececceceeteeteetereeeseeeeseueueuessass 12,15

Albert's Organics, Inc. v. Holzman,
445 F. Supp. 3d 463 (N.D. Cal. 2020) «00... cece ee eee eee aee ee eanee nace 14, 22

Ashcroft v. Iqbal,

556 U.S. 662, 129 S.Ct. 1937 (2009) ....ciccceesceceeeeseen eerste easeeasasaene ras 10, 11, 17

Bausch v, Stryker Corp.,

630 F.3d 546 (7th Cir, 2010) 0.0.0. eee ceeeeeee ee recn eee eneeneanenea ee eeeen enon 2, 12, 15

Bautista v. Los Angeles Cty.,
216 F.3d 837 (9 Cir. 2000) .......cccccccccesecccevsecesscunessecuueseesuavesesenaers 10

Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 127 S.Ct. 1955 (2007) oo... ciececesc rene nese eeeeenenenenerereneases 10, 11, 12, 13

Bombardier Inc. v. Mitsubishi Aircraft Corp.,
383 F. Supp. 3d 1169 (W.D. Wash. 2019) ...cc.ceccceccescccscessesevereeseesseeres 13

Boyle v. United States,
556 U.S. 938, 129 8. Ct. 2237 (2009) .. occ cece ese eeeeecerteeeeeereestens 20

Cafasse, U.S. ex rel. v. Gen, Dynamics C4 Sys., Inc.,
637 F.3d 1047 (9th Cir, 2011) 0... cece cc ese cc cece eee eeeeee ees eeensaseeeseeaeaeees 1]

Capogrosso v. Supreme Court of New Jersey,
588 F.3d 180 (3rd Cir. 2009)... cece cece cc eeeeeeeeeeeeeeebereegererenaes 11

Cardigan Mt. Sch, v. New Hampshire Ins. Co.,
787 F.3d 82 (1st Cir. 2015) .00. occ ccc ne neceeeeeeneeeeeseeeeasaeeneneneaees 12

Coleman v. Maryland Court of Appeals,
626 F.3d 187 (4th Cir, 2010) 2... ce neces cere teens eee eeeeeneeneeeeenenees 12

Compuvest Corp. v. Dolinsky,
No. €C07-1524RAJ, 2009 WL 1604525 (W.D. Wash. June 5, 2009) .............. 21

Dawson v. 8. Corr. Entity,

 

 

 

No. €19-1987 RSM, 2020 WL 1182808 (W.D. Wash. Mar. 12, 2020) ........... 3, 13
OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572} — v Gig Harbor, WA 98335

Telephone: (253) 235-3536

 

 
Oo CO ~T DA re f

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 6 of 33

Dellen Wood Prod., Inc. v. Washington State Dep't of Labor & Indus.,
179 Wn. App. 601, 319 P.3d 847 (2014) 0... ccc ccce ce ceneeseeneeesasereneees 21

Eleon Const., Inc. v. E. Washington Univ.,
174 Wash, 2d 157, 273 P.3d 965 (2012) .0.... 0c cece ccc snecececesaneenever see 21

Erickson v. Pardus,
551 U.S. 89, 127 S.Ct. 2197 (2007) ..eccccccssecssecececceessecessesecssesersutecsen 10, 15

Evergreen Moneysource Mortg. Co. v. Shannon,
167 Wn. App. 242, 274 P.3d 375 (2012) 2.0... cccceccece ee eeeeeeeeeneeeseatenenaes 20

Germanowski v. Harris,
854 F.3d 68 (1st Cir, 2017) 2... ccc cece ccc e cnet eee eae ee eu eae ataranenenee ness 11,17

Greensun Grp., LLC v, City of Bellevue,
7 Wn. App. 2d 754, 436 P.3d 397 review denied,
193 Wash. 2d 1023, 448 P.3d 64 (2019) 200... cc cee ee nee enee tees ea eeeeeese 22

Harris v. Rand,
682 F.3d 846 (9th Cir. 2012) 0... cece cece cece cece cena ees ee eee easeeeeeneapeae eens 10

Hernandez-Cuevas v. Taylor,
723 F.3d O1 (ist Cir. 2013) 20... ce cee eee e ene nee een ed ened ene een anes ee tees 11

In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices, & Prod. Liab. Litig.,
295 F. Supp. 3d 927, 982 (N.D. Cal. 2018) 20... ce eececec ec ecee ee eeneveneneenenes 20

In re Glumetza Antitrust Litig.,
No. C 19-05822 WHA, 2020 WL 1066934 (N.D. Cal. Mar. 5, 2020) ...............23

Keys v. Humana, Inc.,
684 F.3d 605 (6th Cir. 2012) 0... eee ee eee eee cee tere rete eeeeeeen enone 12, 13

Keystone Fruit Mktg., Inc, v. Brownfield,
352 F. App'x 169 (9th Cir, 2009) 0.0... ec cere eee ene eee eeeeeeapeeeeneneneaeas 20, 21, 22

Khalik v. United Air Lines,
671 F.3d 1188 (10th Cir, 2012) 0.0... cece cece cece e ee eee ee teen nena e ea eesaeeanes 12

Kieburtz & Assocs., Inc. v. Rehn,
68 Wn. App. 260, 842 P.2d 985 (1992) ooo. c ce scee eee ee eens eee eee ee eeeeeeeanessees 20, 22

Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit,

 

 

 

507 U.S. 163, 113 S.Ct. 1160 (1993) oo. ccccccecsesseseesccesesecsececesecesceseneceseun 10
OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- vi Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
kL WwW

oO CO “Ss GA th

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 7 of 33

LYRC Holdings LLC v. Brekka,
581 F.3d 1127 (9™ Cir. 2009) 00... cccecccccccceceeeeeeeeaeevsseeeseseccesesescusaaaana ean 18

MAI Sys. Corp. v. Peak Computer, Inc.,
991 F.2d 511 (9th Cir. 1993) occ ece cece cee eeeeeeeseeeeeeset ees eneneneenenes 14

Manning v, Boston Med. Ctr. Corp.,
725 F.3d 34 (1st Cir, 2013) 20... eee cece cece ee ee ease ea eeeeeetetesnseeeeeegs 1]

Moore vy. Commercial Aircraft Interiors, LLC,
168 Wash. App. 502, 278 P.3d 197 (2012) oo... ccc cccececceceeceteteeeeteesaeeteaeueuees 21

NCMIC Fin. Corp. v. Artino,
638 F. Supp. 2d 1042 (S.D. Iowa 2009), modified, No. 4:07-CV00204-JEG,

 

 

 

2009 WL 10669611 (S.D. Iowa Nov. 10, 2009) 20.0... cee nese ee en eee erereaees 18
Newton Ins. Agency & Brokerage, Inc. v. Caledonian Ins. Grp., Inc.,

114 Wn. App. 151, 52 P.3d 30 (2002), as corrected (Sept. 23, 2002) ............... 21, 22
Nw. Home Designing Inc. v. Sound Built Homes Inc.,

776 F. Supp. 2d 1210 (W.D. Wash. 2011) ......cc cece ccccec ene eeeneeeeeeeeeeeeeeneees 22
OSU Student Alliance v. Ray,

699 F.3d 1053 (9th Cir. 2012) 0... cece ccc c ence ences eee ne ease ebeebeaebeen ene rea 12, 13
Robertson v. Sea Pines Real Estate Cos., Inc.,

679 F.3d 278 (4th Cir, 2012) 20... cc cece cans eae eeesegereeeeee ee eetaneeeeransaners 2, 12, 16
Rodriguez-Reyes v. Molina-Rodriguez,

711 F.3d 49 (1st Cir, 2013) 0... cece ccece cence ee eeeeaeneeseseneeeeeeeeeneneeeeaes 11,12, 13
Self Directed Placement Corp. v. Control Data Corp.,

908 F.2d 462 (9th Cir. 1990) oo. cccceeeece es ee eect eenenseteteeesereeeseeenstesses 11
Shurgard Storage Centers, Inc. v. Safeguard Self Storage, Inc.,

119 F. Supp. 2d 1121 (W.D. Wash. 2000) 2.0.0... cece cece cece ese ne ene eeeessteeere 8
Silvas v. E*Trade Mortg. Corp.,

514 F.3d 1001 (9th Cir. 2008) 0... ccc ccec cc eneececeeeeeeasaeeeeeterseeeeneeeeneanes 10, 15
Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 122 S.Ct. 992 (2002) . 0. ccc cece eee ce eee n ea ence eee e eee eeen ents 12, 13
Titus v. Tacoma Smeltermen's Union Local No. 25,

62 Wash.2d 461, 383 P.2d 504 (1963) «0.2... cece eee eect eee teeta eee eenneneneneees 20
OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- vii Gig Harbor, WA 98335

Telephone: (253) 235-3536

 

 
oO CO ~~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19

T-Mobile USA, Inc. v. Huawei Device USA, Inc.,

Filed 09/08/20 Page 8 of 33

 

 

 

115 F. Supp. 3d 1184 (W.D. Wash. 2015)... cic cecceceee eee eeeerseseeererecens 14
Valadez-Lopez v. Chertoff,
656 F.3d 851 (9th Cir. 2011) oo. ccc cece ene eeeseneeeeaeeesseneeeenttenenenss 10
Statutes
18 U.S.C. § 103008) oo. cececececeteeeeeeeee seen eeeeen en ee rene ease ea eeeeeneeeeeeeeeae gees 18
Other Authorities
Fed. R. Civ. P. 8€8)(2) . 0. ccc ccc ce cece cece erence een en nent tees te Rene SHEE DUDE Sa epee g eR EEE 10, 15
Fed. R. Civ. P. 8(€) oc... cecscscseneceeneneneuea nessa eneneeeseeseeeeeeeesesee eens eens enen er eess 10, 15
Fed. R. Civ. PL 11D) oo. ce cece cc cc cce eee ce ee ee eee eee e ee ee een ee ee eee ene ee nese eae ea tees aa eaeges 2
Fed. R. Civ, P. 12(D)(6) .0 0c cece een renee E EEE EEE EE eg Ea ERE eae EG 22
LCR 7B) occ sce ce cece nce c nce ee ne nee eee e ee eee nee e etna enone nS SG EEO E GEESE; EE ERE ES EO EGE EE EASA EEE EEE 22
OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEBNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- viii Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
bk WwW bh

Oo CO ~~ CO tA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 9 of 33

L. INTRODUCTION

Plaintiff NW Monitoring LLC (hereinafter, “Plaintiff’) has pleaded the necessary facts
to detail a successful plot by Defendants Parkinson and 4319 Consulting, Inc. (collectively,
“Defendant 4319”) to use its “secret agents” to steal Plaintiff's trade secrets, clients and potential
clients. Those “secret agents” were Plaintiff's employees Defendants Hollander and Wolfe, both
of whom engaged in the wrongful acts while employees of Plaintiff. Plaintiff's allegations are
not based on speculation. Instead, because all of the Defendants were brazen and foolish enough
to email each other through Plaintiffs computer system, Plaintiff has actual email evidence
revealing the outlines of the plot — which it alleged in the Complaint.

Defendant 4319 ignores these facts, not to mention much of the law on pleading
standards, and pretends that Plaintiff has failed to allege sufficient facts detailing the plot.
Glaringly, the Court should note that Defendant 4319 omits most of the facts from its briefing,
puts an improper paraphrase “spin” on the facts that it does include (largely failing to quote facts
stated in the Complaint), and — most importantly — fails to lay out all the facts in one place in
nice chronological order. This failure was intentional because when the Court reads the facts
laid out all at once in chronological order — as set forth below — it quickly becomes apparent that
Defendants are guilty of everything alleged in the Complaint. This is not a close call.

Notwithstanding, Defendant 4319 has brought its motion in a desperate attempt to avoid
the discovery that would reveal the depths of its plot and its bad conduct. (Moreover, opposing
counsel has inadvertently revealed that — in an effort to ward off prosecution — Defendant 4319’s

intent here is to make this case as expensive as possible for Plaintiff.!) This Court should not

 

‘Tn an email on July 8, 2020, after the Complaint had been filed but prior to serving Defendant 4319, opposing counsel]
David Perez issued his thinly veiled threat referencing, “Candidly, we both know discovery will be more burdensome
for your client than ours. And if we can’t resolve it, we intend to file a motion to dismiss, and seek fees against NWM

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 1 Gig Harbor, WA 98335

 

Telephone: (253) 235-3536
“I ON Ce fe SH hb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 10 of 33

allow Defendant 4319 — nor the other Defendants — to get away with this, and should deny its
motion in its entirety.

Il. BACKGROUND
A. EXECUTIVE SUMMARY OF FACTS

The facts set forth in Plaintiffs Complaint describe a very simple set of facts outlining
Defendant 4319’s plot using Plaintiff's employees Hollander and Wolfe as “secret agents” to:
1) steal Plaintiff's clients; 2) steal Plaintiff's business expectancies (i.e. potential clients); and, 3)
steal Plaintiff's trade secrets. Defendant 4319 sought to, and did, accomplish this by directing
Plaintiffs employees Hollander and Wolfe to take these properties/expectancies so that they
would go with Hollander when she left to work for Defendant 4319.

Critically, the foregoing plot and actions did not occur overnight. Instead, Hollander was
working as a secret agent of Defendant 4319 well before she submitted her resignation, and
continued to do so well after her resignation during the “transition” period. While still an
employee of Plaintiff, Hollander continued the process of completing thefts at the direction of
Defendant 4319. Of course, Defendant 4319 knew that everything secret agents Hollander and
Wolfe did, and were directed to do, was a breach of their fiduciary duties to Plaintiff. Defendant
4319 benefited from the actions of its secret agents.

It should not be lost on the Court that it is a minor miracle that Plaintiff discovered what
the Defendants had done. Had the Defendants not been foolish and brazen enough to use
Plaintiff's own computer system to send emails between them, Plaintiff likely would not have

uncovered the plot. Of course, Plaintiff has alleged these emails in the Complaint. As this Court

 

under the trade secret statute.” Put in context, this assertion is inexplicable because Plaintiff has very little by way of
discovery to produce that is responsive/discoverable in this matter. Nearly all of the evidence relevant to this lawsuit
is sitting on the computers of all the Defendants, and third parties. (The courts have consistently held this fact as to}
discovery is important in analyzing the sufficiently of a plaintiff's complaint. (See Robertson v. Sea Pines Real Estate
Cos., Inc., 679 F.3d 278, 291 (4th Cir. 2012); Bausch v. Stryker Corp., 630 F.3d 546, 559 (7th Cir. 2010)).) In any
event, Plaintiff expressly reserves the right to seek sanctions pursuant to Fed. R. Civ. P. 11(b).

 

 

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 2 Gig Harbor, WA 98335

Telephone: (253) 235-3536
So sa DR we SF WH bw

‘Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 11 of 33

itself said in Dawson v. South Correctional Entity, because Defendants committed the wrongful
acts alleged in the Complaint (and identified in the emails), the Complaint is sufficient and
“Defendants should be more than able to connect the dots.””

B. FACTS STATED IN THE COMPLAINT
1, Introduction.

Plaintiff sets forth next most of the factual allegations pleaded in its Complaint. After
each set of facts, Plaintiff cites to at least one of the paragraphs in its Complaint where the fact(s)
appear, and nearly all of the facts set forth below appear in multiple paragraphs of the Complaint.

2. Identity of Plaintiff and Defendants Hollander and Wolfe.

Plaintiff is a medical company that provides intraoperative neuromonitoring and
intraoperative oversight services throughout the United States. (NW Monitoring LLC Complaint,
5.1 (hereinafter, paragraph cite only).) Defendant Susan L. Hollander (“Hollander”) was
employed as Plaintiff's Chief Medical Officer and as an intraoperative oversight physician from
2016 until March 31, 2020. (5.4) Defendant Charlene Wolfe (“Wolfe”) was employed by
Plaintiff as its Credentialing Manager from March 1, 2017 until March 30, 2020, and Hollander
was her direct supervisor. ([P5.5, 20.5)

3. Trade Secrets Specifically Identified.

Asa critical part of its business, Plaintiff owns and maintains various trade secrets
including certain lists of information it has compiled — in particular — hospital credentialing
information, physician license renewal information, and customer pricing. This customer
information is maintained on Plaintiffs protected computer and USMON program. (P/P5.6, 6.6,

6.8, 8.2-8.5) This trade secret information provides the framework of the Plaintiff's business.

 

“Dawson v. S. Corr. Entity, No. C19-1987 RSM, 2020 WL 1182808, at *4 (W.D. Wash. Mar. 12, 2020).

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 3 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
& Ww ib

Oo CO JI BW wa

10
lI
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 12 of 33

4, Hollander Gives Resignation Notice to Work for Parkinson/4319 Inc.

On January 9, 2020, Hollander submitted a letter of resignation to Plaintiff, which
resignation was to become effective on April 8, 2020. In the letter, Hollander stated that she was
providing Plaintiff with three months’ notice “to ease the transition.” On the same date, she
followed up by telephone with Plaintiff's CEO Logan McKnight (“McKnight”). During that
phone call Hollander told McKnight that she was going to take a “part-time position” with
Defendant 4319. The “part-time position” representation was false. (12.12)

5. Hollander’s Deceptions on behalf Defendant 4319/Parkinson.

At the time of her resignation letter, Hollander intended to work full-time for Defendant
4319. (P12.12) Hollander downplayed her new employment for obvious reasons. Defendant
4319 is a direct competitor of Plaintiff. (PP4.3.5.7) Its President, Defendant Jeffery D. Parkinson
(“Parkinson”), is Defendant 4319’s sole shareholder and board member. (PpP4.3, 5.7, 12.12)
Hollander had been familiar with Parkinson and Defendant 4319 because she knew it had a
contract with Plaintiff, under which contract Defendant 4319 provided Plaintiff with overflow
intraoperative oversight coverage. (P20.5)

Hollander also was dishonest about her motives with respect to providing three months’
notice to Plaintiff. Instead of seeking to help Plaintiff “ease the transition,” Hollander deceived
Plaintiff to hide her real motive, which was to use her access to improperly use Plaintiff's
resources through her continued employment with Plaintiff. That is, Hollander used Plaintiff's
resources to: 1) solicit Plaintiff's customers and potential customers, and otherwise compete with
Plaintiff, to the benefit of Defendant 4319; and, 2) expend time (all on Plaintiff's dime)
credentialing herself with Defendant 4319's facilities in preparation for her new employment.
Hollander did all of this while employed by Plaintiff and collecting her substantial salary from

Plaintiff. (12.12) As discussed next, unbeknownst to Plaintiff, Hollander’s breach of her

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 4 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
“sO tA RR OH hb

Ce

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 13 of 33

fiduciary duties to Plaintiff— to benefit future employer Defendant 4319 — actually started months
earlier and it directly and actively involved Parkinson/4319 and Hollander’s direct subordinate,
Wolfe, in their conspiracy to steal Plaintiff's clients, potential clients and trade secrets. ([P12.12)

6. On Behalf of Parkinson/4319, Hollander Starts Process of Stealing
Plaintiff’s Potential Clients.

Five months prior to Hollander delivering her resignation letter, on July 24, 2019,
Hollander — while working for Plaintiff and using Plaintiff's resources — had begun moonlighting
to provide intraoperative oversight services to Neuro Alert and Spine-Tek, which were not
Plaintiff's customers. Hollander never asked for Plaintiff's consent, as she was required to do.
Further, Spine-Tek and Neuro Alert expressed to Hollander that they were interested in doing
business with Plaintiff. Hollander did not, however, bring these business expectancies to the
attention of her employer, the Plaintiff. Instead, as discussed next, Hollander intentionally
interfered with these valid business expectancies of Plaintiff and delivered them to Defendant
4319. (PP18.2, 18.4, 20.5, 22.3)

7. Parkinson/4319 Directly Involved in Stealing of Plaintiff's
Potential Clients.

 

On February 12, 2020, after Hollander had submitted her letter of resignation to Plaintiff,
she used her email account with Plaintiff to solicit Neuro Alert and its affiliate Spine-Tek to
become customers of Defendant 4319. Not only did she send the soliciting email from her
employee/Plaintiff’s email account, she copied Parkinson, the President and sole shareholder
of her soon-to-be new employer Defendant 4319. Of course, Hollander did all of this while
still employed by Plaintiff as its Chief Medical Officer and as an intraoperative oversight
physician. (P18.4) Soon thereafter, Parkinson sought a meeting with Plaintiff, which meeting it

appears had no purpose other than to throw Plaintiff off the trail of the ongoing conspiracy.

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 5 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
bh WwW bh

oO CO “I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 14 of 33

8. Parkinson/4319 Tries to Prevent Discovery of Conspiracy.

On February 21, 2020, Parkinson emailed McKnight to discuss with her the on-going
relationship between Plaintiff and Defendant 4319. Through email correspondence over the
course of the next several days between Parkinson and McKnight, it was decided that McKnight
and another representative of Plaintiff, Patrick O’Neil (““O’Neil”), would travel to Colorado to
meet with Parkinson to further discuss the matter. (Pi2.13)

On February 26, 2020, McKnight and O’Neil travelled to Colorado and met with
Parkinson over dinner. At this meeting, McKnight and O’Neil asked Parkinson which Defendant
4319 customers Hollander would be providing intraoperative oversight services for. Parkinson
was evasive and he did not mention The Neuromonitoring Group, The Phoenix, Neuro Alert, or
Spine-Tek. As set forth above, Parkinson sought to deceive Plaintiff because he had already
commenced his schemes — through Hollander and Wolfe — to steal these clients and/or business
expectancies. Apparently feeling the guilt, and while in the midst of his wrongful scheme, on
March 23, 2020 Parkinson emailed O’Neil, Elizabeth Bouffanie (“Bouffanie,” the COO of
Plaintiff) and McKnight and stated, “I want you to know I regret not being able to be more
transparent with you.” This was in reference to the meeting on February 26, 2020, wherein
Parkinson was deceitful. (P12.13) Of course, as discussed next, Parkinson’s wrongful conduct

both preceded this email as well as continued after it was sent.

9. Parkinson/4319 Directly Instructs Plaintiff's Employees Hollander
and Wolfe To Commit Wrongful Acts Against Plaintiff.

On or about March 4, 2020, while Hollander and Wolfe were employees of Plaintiff, both

 

Hollander and Parkinson emailed Wolfe, sending the emails to Wolfe’s employee account with
Plaintiff. They requested that Wolfe work on credentialing Hollander with Centura Health for

Defendant 4319. Centura Health is not, and was not at the time, a client of Plaintiff. (20.5)

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 6 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
Bb WwW bb

Oo FO “I Ha tar

10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document19 Filed 09/08/20 Page 15 of 33

10. Parkinson/4319 Directly Involved with Hollander in Successful Effort
to Steal Plaintiff Clients While Hollander Was Plaintiff’s Employee.

On March 9, 2020, in email correspondence between Hollander, Parkinson, Justin
Morris (owner of The Neuromonitoring Group), and Jake Kidd (owner of The Phoenix),
Hoilander wrote to confirm her plans with Defendant 4319, Parkinson, The Neuromonitoring
Group, and The Phoenix regarding how the relationship would work with The Neuromonitoring
Group and The Phoenix once Hollander commenced officially working for Defendant 4319.
(20.5) At the time, however, both The Neuromonitoring Group and The Phoenix were clients
of Plaintiff, for whom Plaintiff provided intraoperative oversight services. The Neuromonitoring
Group had been under contract with Plaintiff since 2015, and The Phoenix since 2018. (PS5.2,
5.3) The Defendants all knew this. (16.4) As such, the above-referenced March 9, 2020 email
constitutes direct evidence of the scheme — and Parkinson’s/4319’s direct involvement — to steal
The Neuromonitoring Group and The Phoenix from Plaintiff and convert them to customers of
Defendant 4319. As a result of Defendants’ actions, said contracts were terminated. (16.6)

11. _—_ Wolfe Lies to Cover Up Her Involvement.

On March 18, 2020, McKnight and Bouffanie had a telephone conversation with Wolfe
wherein they advised her that Hollander soon would be leaving Plaintiff and going to work for
Defendant 4319. McKnight and Bouffanie asked Wolfe if she knew that Hollander was leaving
to go to work for Defendant 4319. In response, Wolfe lied, stating she did not know Hollander
was leaving Plaintiff to work for Defendant 4319. (P12.14)

12. __ Parkinson/4319 and Hollander Steal Trade Secrets.

On March 23, 2020, Hollander accessed Plaintiff's protected computer and USMON

computer program that contained Plaintiffs electronic medical records and customer

information, among other trade secrets. Hollander, using her administrative privileges in

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 7 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
“4 OU GD

10
1]
12
i3
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 16 of 33

Plaintiffs © USMON program, created two unauthorized user names:
“reader@4319consulting.com” and “susan@4319consulting.com.” Doing so would allow
Hollander and Defendant 4319 to access and take any and all information contained on Plaintiff's
USMON program, which they did. ([PP6.6, 6.7, 8.2-8.5, 20.5)

13. Parkinson/4319 Directs Plaintiff Employee Wolfe To Perform Work
for Defendant 4319; Wolfe Simultaneously Steals Plaintiffs Trade Secrets.

On March 30, 2020, Wolfe accessed Plaintiff's protected computer and sent, from her
email account with Plaintiff to her private email account, all of Plaintiff's proprietary trade secret
information related to hospital credentialing and physician license renewals. Not coincidentally,
on the same date of March 30, 2020, in email correspondence between Hollander, Parkinson
and Wolfe, both Hollander and Parkinson directed Wolfe to work on credentialing Hollander
as a Defendant 4319 employee at all of the facilities where Hollander was credentialed for
Plaintiff. Moreover, Hollander and Parkinson also directed Wolfe to work on behalf of
Defendant 4319 and start credentialing for Dr. Anne Moise, another employee of Defendant
4319. Wolfe took the actions she was directed to take. Hollander and Wolfe were employees of
Plaintiff at the time and, of course, they took these actions without the knowledge or consent of
Plaintiff. (PP6.3, 10.2-10.4, 20.5, 21.5)

14, Wolfe, at Hollander’s Direction, Improperly Transfers Files to Self,

In addition to the foregoing, at Hollander’s direction, Wolfe not only commenced
credentialing Hollander at the facilities that Defendant 4319 worked with, but it appears that as
far back as October 2019 Wolfe was working for Defendant 4319. That is, at Hollander’s
direction, on October 29, 2019 Wolfe used her email account with Plaintiff to email to her private
email account 17 of Plaintiff's patient logs. Once again on January 17, 2020, Wolfe repeated

this conduct, sending to her private email account five of Plaintiff's patient logs. These patient

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 8 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
Oo CO “ DW nm fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 17 of 33

logs contained unsecured individually identifiable health information relating to hundreds of
individuals, and were not transmitted in an approved, secured manner (i.e. a violation of the
Health Insurance Portability and Accountability Act), thereby causing Plaintiff damages. (P20.5)

15. Hollander, While Plaintiff's Employee, Performs Additional Work
for Defendant 4319, As Well As Another Plaintiff Competitor.

Further, in addition to Hollander moonlighting with companies that she delivered to
Defendant 4319 instead of Plaintiff — discussed above — while employed by Plaintiff she also
acted as the Chief Medical Officer of The Phoenix, a direct competitor of Plaintiff and also its
client. (PP20.5, 5.2, 5.3) Moreover, while still employed by Plaintiff, Hollander started providing
intraoperative oversight services on behalf of Defendant 4319 for Precision IOM, which
company also is a customer of Plaintiff. Once again, all of these actions were taken without the
knowledge or consent of Plaintiff. (20.5)

16. _ Wolfe Also, While Plaintiff’s Employee, Performs Work For Another
Plaintiff Competitor.

As was the case with Hollander, Wolfe also engaged in multiple acts of unauthorized
moonlighting — which her employment agreement expressly prohibited — while employed with
Plaintiff. She not only performed prohibited work for Hollander, Defendant 4319 and Parkinson,
she also performed part-time credentialing work for SpecialtyCare, Inc., a direct competitor of
Plaintiff. Specifically, on or about December 20, 2019 and January 10, 2020, Wolfe emailed
credentialing information regarding Dr. Laverne D. Gugino to her private email account from

her Plaintiff employee email account in connection with her part-time credentialing work for

SpecialtyCare, Inc. (21.5)

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 9 Gig Harbor, WA 98335

Telenhone: (253) 235-3536

 
& Ww

oO CO “I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 18 of 33

Hi. ARGUMENT
A. LEGAL STANDARDS FOR PLEADING
1, Introduction.

This Court is well aware of the general principles upon which the sufficiency of a
complaint is to be judged. However, after briefly discussing the broad general principles,
Plaintiff will highlight certain additional pleading principles that are particularly applicable here
(given the arguments raised by opposing counsel). It should be noted that Defendant 4319’s brief
provides very little commentary or citation to the law on pleading — see short paragraph on page
3 of its brief — and even fails to cite to the leading Supreme Court case Bell Atlantic Corp. v.
Twombiy. Based on the law, discussed next, it is clear why.

2. General Broad Principles: Fair Notice; Construed to “Do Justice.”

A complaint filed in federal court requires only “a short and plain statement of the claim
showing that the pleader is entitled to relief”? The complaint is sufficient if it gives the defendant
“fair notice of what the ... claim is and the grounds upon which it rests." The complaint need
not contain detailed factual allegations supporting the claim, rather federal courts and litigants
“must rely on summary judgment and control of discovery to weed out unmeritorious claims. . .
> The Federal Rules of Civil Procedure (“FRCP”) govern the sufficiency of pleadings in federal
actions, even those based on diversity jurisdiction.© The FRCP is designed to minimize disputes
over pleading technicalities.’ Pleadings in federal courts “must be construed so as to do justice.”®

3. Factual Allegations: Taken as True; Plausible Claim.

Plaintiff must provide “factual allegations” that “raise a right to relief above the

 

3 Fed. R. Civ. P. 8(a)(2), (e).

4 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964 (2007).

3 Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 168-69, 113 S.Ct. 1160, 1163
(1993); Bautista v. Los Angeles Cty., 216 F.3d 837, 843 (9% Cir. 2000).

* Harris v. Rand, 682 F.3d 846, 850 (9th Cir. 2012).

7 See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1950 (2009).

® Fed. R. Civ. P. 8(e).

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 10 Gig Harbor, WA 98335

 

Telephone: (253) 235-3536
So CS SF DB OF Fe B&H Be

Re NM BR BR OD RR ON eee
Oo ~~ HB wv Fe WH we YK BO OO CF = OHO ULUlUlUCULMhULULDLOULUCULrLlLlUD

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 19 of 33

speculative level” to the “plausible” level.? The allegations of material fact are taken as true and
construed in the light most favorable to the pleader."® Plaintiff must merely provide “sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.””!! The
plaintiff must merely “nudge[][its] claims across the line from conceivable to plausible ...’”!
4. Court to Use Common Sense; Reasonable Inference Sufficient.
“Determining whether a complaint states a plausible claim for relief’ is “a context-
specific task that requires the reviewing court to draw on its judicial experience and common
sense.”!> A claim may be implied from facts alleged and it is not always necessary to specify the
precise nature of the claim asserted as long as the facts alleged put defendant on notice thereof.
In deciding whether a pleading states a plausible claim for relief, the court must consider the
complaint's factual allegations, “together with all reasonable inferences” from those allegations.'>
“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.”!® As such,
“common sense borne of real world experience” must be used in the plausibility analysis!’
5. Complaint to be Read As A Whole; Facts Faken In Their Entirety.
When analyzing the complaint, “[it] should be read as a whole, not parsed piece by piece

to determine whether each allegation, in isolation, is plausible.”'* The court must determine

 

9 Twombly, 550 U.S. at 556, 127 §.Ct. at 1965, fn, 3; Igbal, 556 U.S. at 679-80, 129 S.Ct. at 1950-51.

10 See Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 2200 (2007); Silvas v. E*Trade Morte. Corp., 514 F.3d
1601, 1003-04 (9th Cir. 2008).

1! Iqbal, 556 U.S. at 678, 129 S.Ct. at 1949: Valadez-Lopez v. Chertoff, 656 F.3d 851, 858-59 (9th Cir. 2011).

2 Twombly, 550 U.S. at 570, 127 S.Ct. at 1974.

'3 Iqbal, 556 U.S, at 679, 129 S.Ct. at 1950.

'4 Self Directed Placement Corp. v. Control Data Corp., 908 F.2d 462, 466 (9th Cir. 1990),

'5 Cafasso. U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011); Capoprosso v, Supreme
Court of New Jersey, 588 F.3d 180, 184 (3rd Cir. 2009).

16 Tgbal, 556 US. at 679, 129 S.Ct. at 1950.

? Germanowski v. Harris, 854 F.3d 68, 74-75 (1st Cir. 2017).

'8 Hernandez-Cuevas v. Taylor, 723 F.3d 91, 103 (1st Cir. 2013) (internal quotations omitted).

 

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 11 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
CoO “SO WC

—
mo Oo

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 20 of 33

“whether, ‘taken in their entirety,’ the facts alleged are enough to state a claim.”!° The operative
question “in assessing plausibility is not whether the complaint makes any particular factual
allegations but, rather, whether ‘the complaint warrant[s] dismissal because it failed in toto to
render plaintiffs’ entitlement to relief plausible.”””°

6. Prima Facie Case of Liability NOT Required.

Facts pled need not state a prima facie case of liability.2! A plaintiff need not “make its
case” against the defendants by pleading specific evidentiary facts supporting each element of a
cause of action,” Igbal/Twombly does not require plaintiff to plead a prima facie case because
“the prima facie model is an evidentiary, not a pleading, standard.””? As long as a plausible
claim is pled, the complaint may proceed “even if it strikes a savvy judge that actual proof of
those facts is improbable, and ‘that a recovery is very remote and unlikely.””"*

7. Circumstantial Evidence is Sufficient.

In certain cases, “circumstantial” factual allegations may suffice as there is no
requirement to plead only “direct” facts.*°> Direct evidence of some facts may be “distinctively
in” defendant's possession, “requiring that the threshold standard of plausibility be applied to
more circumstantial evidence.”*° As such, particularly when direct evidence is in defendant's

hands, plausibility may be met by circumstantial evidence.’

 

' Manning v. Boston Med. Ctr. Corp., 725 F.3d 34, 49 (1st Cir. 2013).

0 Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 55 (1st Cir. 2013) (emphasis in original) (quoting Twombly,
550 US. at 569, 127 S.Ct. at 1973, fn. 14).

21 Swierkiewicz v. Sorema_N.A., 534 U.S, 506, 510, 122 S.Ct. 992, 996-97 (2002); Keys v. Humana, Inc., 684 F.3d
605, 608 (6th Cir. 2012); Rodrignez-Reyes, 711 F.3d at 51.

22 See OSU Student Alliance v. Ray, 699 F.3d 1053, 1078 (9th Cir, 2012) (“plaintiffs failure to prove the case on thd
pleadings does not warrant dismissal”); Robertson v. Sea Pines Real Estate Cos.. Inc., 679 F.3d 278, 291 (4th Cir:
2012) (“Igbal and Twombly do not require a plaintiff to prove his case in the complaint”).

3 Rodriguez-Reyes, 711 F.3d at 53; Keys, 684 F.3d at 609-10; Khalik vy. United Air Lines, 671 F.3d 1188, 1191-92
(10th Cir. 2012); Coleman v, Maryland Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010).
*4 Twombly, 550 U.S. at 556, 127 $.Ct. at 1965.

5 Cardigan Mt. Sch. v. New Hampshire Ins. Co., 787 F.3d 82, 88 (1st Cir. 2015).

26 ABB Turbo Sys. AG v, Turbousa, Inc., 774 F.3d 979, 988 (Fed. Cir. 2014).

2? Turbousa, 774 F.3d at 988,

 

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 12 Gig Harbor, WA 98335

 

Telephone: (253) 235-3536
“TOON

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 21 of 33

8. Court Should Consider Plaintiff's Limited Access to Information.
Twombly/Igbal's “requirement of nonconclusory factual detail at the pleading stage is
tempered by the recognition that a plaintiff may only have so much information at his disposal
at the outset.”*® As such, a plaintiffs “pleading burden should be commensurate with the amount
3929

of information available to [it].

B. PLAINTIFF STATES A CLAIM FOR THEFT OF TRADE SECRETS
1. Trade Secrets Have Been Identified by Plaintiff.

Plaintiff's Complaint specifically identifies the trade secrets at issue. That is, Plaintiff
has identified “hospital credentialing information, physician license renewal information, and
customer pricing.” (PP5.6, 6.8) Plaintiff's Complaint states that this information was taken from
Plaintiff's “protected computer” and its “‘USMON program.” (PP6.3, 6.6, 8.2, 8.3, 10.2, 10.3, 5.6,
6.8) These allegations have provided Defendants with “fair notice” of the claim such that they
can connect the dots. 7°! More is not required. Ignoring the law, however, Defendant 4319
essentially argues that Plaintiff must prove its case in the Complaint. But that is not correct.
Plaintiff need not establish a prima facie case of how/why these items are a trade secret, nor
otherwise “make its case” in the Complaint.*2*

It should be recalled that Plaintiff and Defendants are in the same business, thus, the Court

should infer that Defendants are well aware of the importance and trade secret nature of hospital

credentialing information, physician license renewal information, and customer pricing. As this

 

28 Robertson, 679 F.3d at 291 (4th Cir. 2012),

2 Bausch, 630 F.3d at 559,

30 Twombly, 550 U.S. at 555, 127 §.Ct. at 1964.

3! Dawson, 2020 WL 1182808 at *4.

32 Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510, 122 8.Ct. 992, 996-97 (2002); Keys, 684 F.3d at 608; Rodriguez
Reyes, 711 F.3d at 51.

33 See Ray, 699 F.3d at 1078 (9th Cir. 2012) (“plaintiff's failure to prove the case on the pleadings does not warrant
dismissal”); Robertson, 679 F.3d at 291 (‘“fgbal and Twombly do not require a plaintiff to prove his case in the
complaint”).

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 13 Gig Harbor, WA 98335

 

Telephone: (253) 235-3536
wm Ff WwW bh

Oo CO sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 22 of 33

court has held, “[a]lthough the complaint need not spell out the details of the trade secret, a
plaintiff seeking relief for trade secret misappropriation must identify the trade secret with
sufficient particularity ... to permit the defendant to ascertain at least the boundaries within which
the secret lies.°4 There can be no question Defendants know the boundaries within which the
secret lies, and it is well-settled that customer information — here, customer pricing — is a trade
secret and valuable.*> Not only is pricing information a trade secret, but so too are vendor lists
(i.e. here, hospital credentialing information and physician license renewal information).’©
Moreover, as discussed next, if the information stolen were not trade secrets, why were they
secretly stolen?

The fact that Plaintiff has alleged specific facts in the Complaint detailing the theft of its
trades secrets is, itself, sufficient to establish the existence of trade secrets. As stated in T-Mobile

USA, Inc., “[b]ecause it is unusual to steal what one can freely obtain in the public domain, it is

 

plausible to infer that [Defendants were] stealing trade secret information. There may be other
plausible inferences, but that makes no difference on a motion to dismiss.”?’ If the trade secrets
Plaintiff alleges were not in fact trade secrets, why did Defendant 4319, Hoilander and Wolfe
make such great efforts to steal the information and hide the fact they did so? Common sense
and experience, and the inferences drawn from the circumstantial evidence alleged in the
Complaint, lead to the inescapable conclusion that Defendants stole trade secrets.

To the degree that Defendants wish to argue that “hospital credentialing information,

physician license renewal information, and customer pricing” are not trade secrets, they may do

 

34 Bombardier Inc. v. Mitsubishi Aircraft Corp., 383 F. Supp. 3d 1169, 1178 (W.D. Wash. 2019) (internal quotations
omitted).

3 MAI Sys. Corp. v. Peak Computer, Inc., 991 F.2d 511, 521 (9th Cir. 1993).

© Albert's Organics, Inc. v. Holzman, 445 F. Supp. 3d 463, 472 (N.D. Cal. 2020).

3? T-Mobile USA, Inc, v, Huawei Device USA, Inc., 115 F. Supp. 3d 1184, 1191-94 (W.D. Wash. 2015),

 

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 14 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
ww

Oo CWO sD AH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 23 of 33

so in a summary judgment motion after discovery. Because it is the Defendants “who know[]
what [they] misappropriated, [P]laintiff should not be compelled to divulge with specificity all
of its possible trade secrets (especially not to [] defendant[s] who it believes has already
misappropriated at least one of them) in order to proceed to discovery.”**

Whether the identified items satisfy the law’s definition of “trade secrets” are, at a
minimum, only appropriately tested on summary judgment — where the Court can expect all the
surrounding facts that make these items “trade secrets” to be discussed and argued in briefing
based on the evidence developed in discovery. Plaintiff need not lay out all of that in the
Complaint and, quite frankly, to do so would be a violation of the rules requiring a “short and
plain statement of the claim.’ Plaintiff has met its pleading burden by identifying the specific
items that it alleges are trade secrets, which allegations must be taken as true and construed in
the light most favorable to Plaintiff. ©

2. Misappropriation of Trade Secrets by All Defendants.

Plaintiff has laid out, in detail, all the communications it is aware of between Defendant
4319 and Hollander and Wolfe. Those communications are telling, and would lead anyone
applying common sense to conclude that Defendant 4319 was acting as the puppet master over
Hollander and Wolfe. As stated above, Hollander and Wolfe were the secret agents of Defendant
4319, and Defendant 4319 accessed Plaintiff's system through Hollander and Wolfe. Using
common sense, who on God’s green earth do we imagine Hollander and Wolfe were working for

when they took all the actions described in the Complaint, which were against Plaintiff's interests

and to the benefit of Defendant 4319?

 

38 Id,
39 Fed, R. Civ. P. 8{a)(2), (e).
40 See Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 2200 (2007); Silvas, 514 F.3d at 1003-04 (9th Cir. 2008)

 

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEBNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 15 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
ew CO ~~ DB A FS Ww WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 24 of 33

Plaintiff has alleged not only that Defendant 4319 was aware of the wrongful actions
being taken, but that Defendant 4319 itself had directly given the instructions to Hollander/Wolfe
to take those actions. This is not speculation. Plaintiff actually alleges there are such emails
by/between Defendant 4319 and Hollander/Wolfe. (See above, sections IE.B.7, 9, 10, 12, 13 and
15.) There can be no doubt the trade secrets were taken by improper means by Defendant 4319’s
secret agents,

It should be recognized that Plaintiff is not required to allege only direct facts to make its
case on misappropriation or otherwise. Here, the direct facts are in the hands of Defendants.
Under such circumstances, where the direct facts may be “distinctively in” defendant's
possession, the Court’s focus should shift, thereby “requiring that the threshold standard of
plausibility be applied to more circumstantial evidence.”*! Here, Plaintiff did not baldly allege
in the Complaint that Defendants misappropriated Plaintiffs trade secrets. Instead, Plaintiff
alleged compelling direct and circumstantial evidence that should allow this Court to draw the
reasonable inference, based on the Court’s experience and commen sense, that Defendants were
involved in a scheme to, and did, engage in the misappropriation of trade secrets and that they
made use of them.

Moreover, it is important for the Court to also recognize that the only reason Plaintiff was
able to uncover the scheme outlined in the facts set forth above is that the Defendants were brazen
and foolish enough to perpetrate a portion of their bad acts via/through Plaintiff's own computer
system. This raises a very important point as to the application of the pleading standards set forth
in the Supreme Court cases Bell Atlantic Corp. vy. Twombly and Ashcroft v. Iqbal. That is, the

“requirement of nonconclusory factual detail at the pleading stage is tempered by the recognition

 

4! Turbousa, 774 F.3d at 988.

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 16 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
eo

aI A we ff

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document19 Filed 09/08/20 Page 25 of 33

that a plaintiff may only have so much information at his disposal at the outset.’“? As such,
Plaintiff's “pleading burden should be commensurate with the amount of information available
to [it]? One can only imagine what the discovery to be propounded on Defendants will reveal
given what the tip of the iceberg has revealed to date (which is precisely why Defendant 4319
makes the herein desperate attempt to prevent discovery).

Drawing upon the direct and circumstantial evidence alleged, the Court should “draw the
reasonable inference that [Defendants are] liable for the misconduct alleged.“ That is,
“common sense borne of real world experience” tells us that Defendant 4319’s assertions
essentially claiming it has no idea what Plaintiff is claiming here, that it knows nothing, did
nothing wrong, had no responsibility for Hollander and Wolfe’s conduct, received no trade
secrets, and otherwise acted honorable. ..etc., is proverbial horse dung. * Plaintiff alleges that
Hollander and Wolfe accessed Plaintiff's system and stole trade secrets, identified what those
trade secrets are, and drew a direct connection to Defendant 4319’s involvement in directing the
actions of its secret agents. (See above, sections JI.B.7, 9, 10, 12, 13 and 15.) Set forth next are
a few examples pleaded in the Complaint.

First, common sense tells us that Defendant 4319 knew Hollander’s and Wolfe’s conduct,
which it directed, was wrong and breaches of their fiduciary duties to Plaintiff. Both were
employees of Plaintiff at the time of their bad acts, which acts benefitted Defendants and harmed
Plaintiff. (See also, below discussions of breach of fiduciary duty, sections E and F.)

Second, it is not a coincidence that, when Hollander stole trade secrets by creating user

names for unauthorized access to Plaintiff's system, the names created are Defendant 4319’s

 

#2 Robertson, 679 F.3d at 291.

3 Bausch, 630 F.3d at 559.

44 Iqbal, 556 U.S, at 679, 129 S.Ct. 1950.
“ Germanowski, 854 F.3d at 74-75.

 

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 17 Gig Harbor, WA 98335

Telephone: (253} 235-3536

 
on Sj Ww bd

Oo CO sD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 26 of 33

domain name!: “reader@4319consulting.com” and “susan@4319consulting.com”. (|P6.6, 6.7,
20.5 (bold added).) While foolish and brazen, this screams “secret agent of 4319 Consulting!”

Third, neither was it a cosmic coincidence that, onthe same date when
Parkinson/Defendant 4319 was directing Wolfe to perform work for the benefit Defendant 4319,
she used her email account with Plaintiff to transfer trade secrets (relating to hospital
credentialing and physician license renewals) to her private email. (Id.)

Pursuant to the direct and circumstantial facts/circumstances alleged by Plaintiff in the
Complaint, and based upon reasonable inferences borne of common sense, the Court should
conclude that Plaintiff has sufficiently pleaded that: Plaintiff's trade secrets were stolen on behalf
of Defendant 4319, and at its direction, by its “secret agents,” and that Defendants received and/or
otherwise realized the benefits of those misappropriated trade secrets.

Cc. COMPUTER FRAUD AND ABUSE ACT (“CFAA”) PLEADED
1. Secret “Agents” of Defendant Make Access Unauthorized.

Based on all the foregoing discussions, there can be no question that Hollander and Wolfe
were acting as the secret agents of Defendant 4319. It has been held that when secret agents
access a party’s protected computer and steal trade secrets on behalf of their principal — here
Defendant 4319 — they were “without authorization” and, therefore, in violation of CFAA.°

This situation is not the broad definition of unauthorized access that was discussed in
Brekka, and its progeny, because those cases all involved an employee acting on their own behalf
and not as an agent of another. This is not a situation where the employee would be unable to
realize his CFAA violation.4?. When Hollander and Wolfe accessed the protected computer, it

was in reality Defendant 4319 who was doing so. Hollander, Wolfe and Defendant 4319 all

 

46 Shurgard Storage Centers, Inc. v. Safeguard Self Storage. Inc., 119 F. Supp. 2d 1121, 1122-25 (W.D. Wash. 2000);

18 U.S.C. § 1030{g).
47 See LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1133-34 (9" Cir. 2009).

 

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 18 Gig Harbor, WA 98335

 

Telephone: (253) 235-3536
Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 27 of 33

knew there was no such authority because Hollander and Wolfe were no longer acting as
employees of Plaintiff, they were acting as employees/secret agents of Defendant 4319. As such,
Defendant 4319 must be held liable (as should Hollander and Wolfe).**
2. Defendant 4319/Parkinson Directed The Actions of Its Secret Agents.

Finally, based on the facts stated above and discussed in the sections as to trade secrets,
there can be no question that Plaintiff has sufficiently alleged that Defendant 4319 was involved
in directing the illegal access to Plaintiff's computers. Once again Defendant 4319 argues,
inexplicably, that Plaintiff has not alleged a “single fact connecting” Parkinson/Defendant 4319
to Hollander and Wolfe’s actions. Once again Defendant 4319/Parkinson ignores the emails
directing that its secret agents Hollander and Wolfe take certain actions and then, simultaneously,
Hollander and Wolfe start stealing Plaintiff's trade secret information. Drawing all reasonable
inferences based on common sense, and connecting the dots provided by the circumstantial
evidence, it is easy to conclude Defendant 4319 was not only “connected” to the bad acts of
Hollander/Wolfe, but that Defendant 4319 is guilty itself of CFAA violations having used
Hollander and Wolfe to access Plaintiff's computer system — including the unauthorized access
names of “reader@4319consulting.com” and “susan@4319consulting.com”!

D. PLAINTIFF STATES A CLAIM FOR RICO VIOLATIONS

Once again Defendant 4319 falsely argues that Plaintiff has failed to allege that

Parkinson/Defendant 4319 is connected to wrongful conduct (i.e. theft of trade secrets and wire

 

48 Defendant 43 19 asserts Plaintiff has failed to sufficiently allege $5,000.00 or more in damages to satisfy the CFAA’s
jurisdictional threshold. However, investigation costs, including attorneys’ fees associated with the investigation of
the CFAA violation, count toward the CFAA $5,000.00 requirement. See NCMIC Fin. Corp. v. Artino, 638 F. Supp.
2d 1042, 1063-66 (S.D. Iowa 2009), modified, No. 4:07-CVG0204-JEG, 2009 WL 10669611 (5.D. Iowa Nov, 10]
2009). Further, it should be noted that Wolfe’s HIPAA violations committed in conjunction with the CFAA violation
(as pleaded in the Complaint (f20.5)) can be reasonably inferred to have triggered legal and other investigation costs,
reporting requirements, and other harm to Plaintiff. This Court can take judicial notice that Plaintiff is represented by
a private law firm and should reasonably infer, using common sense and experience, that said law firm is not working
pro bono (we are not).

 

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTENG, INC., ET AL, MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 19 Gig Harbor, WA 98335

 

Telephone: (253) 235-3536
he

Oo SF SN BO eH Se BH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document19 Filed 09/08/20 Page 28 of 33

fraud, et al. — see above and below discussions). Once again Defendant 4319 ignores the emails
discussed herein. Parkinson/Defendant 4319 were not only “connected” to said conduct, they
directed their secret agents to take these illegal actions. Moreover, the facts pleaded establish a
purpose (i.e. stealing trade secrets, clients and potential clients), a relationship (i.e. Hollander and
Wolfe acting as secret agents of Defendant 4319), control and direction by Defendant 4319 over
its secret agents, and a plot that extended over at least four months (and it can be reasonably
inferred from the facts it started much earlier), which only ended because they got caught.*”
Obviously, as discussed herein, Plaintiff has pleaded multiple racketeering acts (i.e. multiple wire
fraud and theft of trade secrets). Under the pleading standards set forth above, Plaintiff has
sufficiently pleaded RICO violations.

E. PLAINTIFF STATES CLAIMS FOR TORTIOUS INTERFERENCE

Plaintiff has sufficiently pleaded that Defendants have both intentionally interfered with
relationships/expectancies and that it accomplished this through improper means. Defendant
4319’s entire argument, however, is based on the bizarre idea that Plaintiff has alleged neither.
First, Defendant 4319 once again pretends it had no involvement with respect to directing the
conduct of its secret agents Hollander and Wolfe. As the foregoing discussions make clear, this
idea is absurd. The actions taken by Hollander and Wolfe constituted actions by Defendant 4319,
resulting in the termination of The Phoenix and The Neuromonitoring Group contracts, and
delivering them and the business expectancies Spine-Tek and Neuro Alert to Defendant 4319.

Second, Defendants ignore well settled Washington law that an employee’s breach of the

 

 

4 Defendant 4319 makes the meritless argument that Plaintiff failed to sufficiently allege longevity of the RICO
enterprise. However, RICO requires only “longevity sufficient to permit [the] associates to pursue the enterprise’s
purpose.” In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices, & Prod. Liab. Litig., 295 F. Supp. 3d 927, 982
(N.D. Cal. 2018) (citing Boyle v. United States, 556 U.S, 938, 946, 129 S, Ct. 2237, 2244 (2009)). Here the Defendants
pursued, and in fact succeeded, in their purpose to commit CFAA violations and steal trade secrets (as well as clients
and potential clients). In fact, the enterprise ended only because they got caught.

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 20 Gig Harbor, WA 98335

Telephone: (253) 235-3536
oO “TN

SO

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 29 of 33

duty of loyalty to an employer, with respect to interfering with the employer’s contract rights,
constitutes the element of improper means or purpose.’ Moreover, there can be no question that
Hollander’s and Wolfe’s conduct constitutes a breach of their fiduciary duties given that it is
equally well settled that an employee may not solicit customers for a rival business or act in
competition with her employer’s business.°! That is exactly what Hollander and Wolfe did here,
as secret agents for Defendant 4319, and that constitutes a breach of the duty of loyalty as a
matter of law.” Plaintiffhas shown, repeatedly, Defendant 4319's involvement in those breaches
as it directed the actions of its secret agents Hollander and Wolfe. Using Plaintiff's employees
in this manner is an improper means.~?

Third, ignoring the law and ignoring its’ own actions, Defendant 4319 argues there is no
reason to believe it knew that Hollander/Wolfe were doing something wrong. What? Apparently
Defendant 4319 also is arguing it lacked intent. Let’s see, Defendant 4319 knew
Hollander/Wolfe were Plaintiff's employees, knew they were acting as secret agents of
Defendant 4319, knew that it was the one directing the secret agents, knew the actions being

taken by Hollander/Wolfe were a breach of their duty of loyalty (because one is presumed to

 

 

59 Kieburtz & Assocs., Inc. v. Rehn, 68 Wn. App. 260, 262-64, 266-67, 842 P.2d 985, 988-89 (1992) (employees
breached duty of loyalty when interfering with plaintiff's contractual rights, thereby constituting improper means
making them liable for tort of intentional interference); see also, Keystone Fruit Mktg., Inc. v. Brownfield, 352 F.
App'x 169, 172 (9th Cir, 2009) (“Washington case law makes clear that by helping design and working to facilitate a
client's departure from [his employer] while still in [the employer’s] employ, [the employee] ‘intentional[ly]
interfere[d]’ for an ‘improper purpose’ within the meaning of the tortious interference cause of action. See Titus v.
Tacoma Smeltermen's Union Local No. 25, 62. Wash.2d 461, 383 P.2d 504, 507-08 (1963).”).

5! Kieburtz, 68 Wn. App. at 262-64, 266-67 (“During the period of his or her employment, an employee is not ‘entitle
to solicit customers for [a] rival business...’ or to act in direct competition with his or her employer’s business. . . . I
like manner, ‘[uJnless otherwise agreed, an agent is subject to the duty not to compete with the principai concernin
the subject matter of his agency.”); Evergreen Moneysource Mortg. Co. v. Shannon, 167 Wn. App. 242, 251, 274 P.3
375, 380 (2012).

>? Brownfield, 352 F. App'x at 171-72 (employee soliciting customers for rival business is in breach of duty of loyalty);
Compuyest Corp. v. Dolinsky, No. CO7-1524RAJ, 2009 WL 1604525, at *2 (W.D. Wash. June 5, 2009) (employee
soliciting business in competition with its employer is a breach of duty of loyalty as a matter of law).

53 Although showing improper means alone is sufficient here, the element of improper means or purpose also can be
satisfied by showing the defendant acted with greed. (Moore y. Commercial Aircraft Interiors, LLC, 168 Wash. App.
502, 509, 278 P.3d 197, 199-202 (2012); Elcon Const., Inc. v. E, Washington Univ., 174 Wash. 2d 157, 169, 273 P.3d
965, 971 (2012). Here, greed is the only reasonable explanation for Defendant 4319’s wrongful conduct.

 

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 21 Gig Harbor, WA 98335

Telephone: (253) 235-3536
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 30 of 33

know the law™), knew they were stealing clients, potential clients and trade secrets, and knew
they succeeded. Defendant 4319’s argument is ludicrous. Under Washington law, its conduct
was knowing and intentional.»

1. The Phoenix and The Neuromonitoring Group: Contracts.

Pursuant to Washington law, Plaintiff has sufficiently pleaded the existence of contracts
with The Phoenix and The Neuromonitoring Group, that Defendants all had knowledge of those
relationships, and that Defendants all interfered with those relationships via an improper means
or purpose. °°57

2. Spine-Tek and Neuro Alert: Business Expectancies.

For all the foregoing reasons, Plaintiff has sufficiently pleaded the existence of valid
business expectancies with Spine-Tek and Neuro Alert, that Defendants 4319, Parkinson and
Hollander all had knowledge of those expectancies, and that they all interfered with those
relationships via improper means or purpose.*®

3. Hollander’s and Wolfe’s Contractual Relations.

Defendant 4319 directed its secret agents Defendants Hollander and Wolfe to steal

 

54 Dellen Wood Prod., Inc. v. Washington State Dep't of Labor & Indus., 179 Wn. App. 601, 629; 319 P.3d 847, 861
(2014).

°5 Newton Ins, Agency & Brokerage, Inc, v. Caledonian Ins. Grp., Inc., 114 Wn. App. 151, 158, 52 P.3d 30, 34 (2002),
as corrected (Sept. 23, 2002) (Interference with a business expectancy is intentional “if the actor desires to bring it
about or if he knows that the interference is certain or substantially certain to occur as a result of his action.”).
 Kieburtz, 68 Wn. App. 260, 262-64, 266-67, 842 P.2d 985, 988-89 (1992); see also, Brownfield, 352 F. App'x at
172,

57 Defendant 4319 makes up the non-existent requirement that the contract must be alleged to be exclusive, citing
nothing in support. (See Defendant 4319’s Moving Brief (“Defendant’s Brief’), p. 12, Ins. 19-21). Worse, Defendant
4319 then seeks to introduce a new fact that is outside the pleadings — i.e. that Plaintiff terminated the subject contracts,
This asserted fact is found nowhere in Plaintiff’s complaint (nor supported by declaration, which would be improper
on a Fed. R. Civ. P. 12(b)(6) motion). (See Defendant Brief, p. 12, fn. 8.) Plaintiff moves to strike said footnote
pursuant to LCR 7(g) because the Court's review of a motion to dismiss brought under Fed. R, Civ. P. 12(b)(6)
is limited to the complaint. Nw. Home Designing Inc. v. Sound Built Homes Inc., 776 F. Supp. 2d 1210, 1214 (W.D
Wash. 2011).

58 Newton, 114 Wn. App. 151 at 158; see also, Greensun Grp., LLC v. City of Bellevue, 7 Wn. App. 2d 754, 767-76,
436 P.3d 397, 405-09, review denied, 193 Wash. 2d 1023, 448 P.3d 64 (2019).

 

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 22 Gig Harbor, WA 98335

 

Telephone: (253) 235-3536
Oo sy BA wn fb

Oo

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 31 of 33

Plaintiff's clients, prospective clients and trade secrets. Defendant 4319 knew its secret agents
were employees of Plaintiff. Hollander’s and Wolfe’s acting as secret agents, and stealing as
discussed above and in the Complaint, constitutes a breach of their fiduciary duties to Plaintiff.
Defendant 4319 is presumed to know the law, thus, it knew their conduct was a breach of their
fiduciary duties to Plaintiff. This is tortious interference of even an “at will” employment
contract.°? Of course, once again, Defendant 4319 ignores that fact, and pretends it had no
involvement in its secret agents’ conduct.

F, DEFENDANT 4319 AIDS AND ABETS BREACH OF FIDUCIARY DUTY

As with every other claim, Defendant 4319 ignores the facts actually alleged in the
Complaint. Defendant 4319 admits Plaintiff need only allege that it knew Hollander’s/Wolfe’s
conduct constituted a breach of their fiduciary duties and that it gave encouragement to do so.
(See, Defendant’s Brief, p. 15, Ins. 10-13.) As set forth above, there can be no question that
Defendant 4319’s conduct in directing its secret agents would constitute breaches of their
fiduciary duties to Plaintiff, and that the emails described in the Complaint provide sufficient
direct and circumstantial evidence to allow the Court to reasonably infer, and use its common
sense and experience, to conclude Defendant 4319 aided and abetted Hollander and Wolfe in
those breaches.

G. PLAINTIFF STATES CLAIM FOR CONSPIRACY

At the risk of sounding like a broken record, once again Defendant 4319’s entire argument
is based on ignoring the facts actually alleged in the Complaint and pretending as if it cannot
connect the dots. Defendant 4319 asserts there are no facts that it: 1} combined with anyone to

accomplish an unlawful purpose, or lawful purpose by unlawful means; and/or, 2) entered into

 

59 Albert's Organics, Inc. v. Holzman, 445 F. Supp. 3d 463, 477-79 (N.D. Cal. 2020).

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 23 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
&. Ww Ww

oC *S§ SN AO WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 32 of 33

an agreement. Applying the pleading standards discussed at the outset of this brief, the Court
should once again draw all reasonable inferences based on its common sense and experience
when looking at the direct and circumstantial evidence pleaded in the Complaint. This should
allow the Court to readily connect the dots that Defendant 4319 pretends it cannot connect.
Plaintiff has sufficiently alleged that Defendant 4319 combined with Hollander and Wolfe to
steal Plaintiff's property and gain illegal access to its protected computer (i.e. unlawful purpose),
that this was done through breaches of the employees’ fiduciary duties as secret agents taking
direction from Defendant 4319 (i.e. unlawful means), and that this was all pursuant to a secret
agreement between them. This is easily sufficient to plead conspiracy under Ninth Circuit law.
IV. CONCLUSION

For all the foregoing reasons, Plaintiff NW Monitoring LLC respectfully requests that the
Court deny Defendants’ Motions to Dismiss in their entirety. (If Defendants’ motions are not

denied in their entirety, Plaintiff requests that it be granted leave to amend.)

Dated: September 8, 2009 ZEHNDER LAW LLP

   

6625 Wagner Way, Suite 203
Gig Harbor, WA 98335
Phone: 253-235-3536
johnz@zehnderllp.com
joez@zehnderllp.com
Attorneys for Plaintiff NW
Monitoring LLC

 

6° In re Glumetza Antitrust Litig., No. C 19-05822 WHA, 2020 WL 1066934, at *9 (N.D. Cal. Mar. 5, 2020).

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 24 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
ao NN

OQ

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05572-RSM Document 19 Filed 09/08/20 Page 33 of 33

DECLARATION OF SERVICE
The undersigned declares under the penalty of perjury under the laws of the State of Washington
that I am a citizen of the United States, a resident of the State of Washington, over the age of
eighteen years, not a party or interested in the above-entitled action, and competent to be a witness
herein. On the date given below, I caused to be served via the Clerk of the Court using the CM/ECF
system, which will send notification of the filing to the foregoing document to:

Perkins Coie LLP

David A. Perez, Esq. WSBA No. 43959

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Telephone: 206-359-8000

DPerez@perkinscoie.com

Attorney for Defendants Jeffery D. Parkinson and 4319 Consulting, Inc.

YOUNGLOVE & COKER, P.L.L.C,
Gregory M. Rhodes, Esq. WSBA No. 33897
1800 Cooper Point Road SW, Bldg. 16

PO Box 7846 Olympia, WA 98507-7846
Telephone: 360-357-7791

grhodes@ylclaw.com
Paralegal : Angie Dowell

angie@ylclaw.com
Attorney for Defendant Charlene Wolfe

BEAN LAW GROUP

Matthew J. Bean, Esq. WSBA No. 23221

Cody Fenton-Robertson, Esq. WSBA No. 47879

2200 6 Avenue, Suite 500

Seattle, WA 98121

Telephone: 206-522-0618

matt@beanlawgroup.com

cody@beanlawgroup.com

Attorneys for Defendant Susan L. Hollander
OR

Signed at Gig Harbor, Washington this C)” day of September 2020.

ZEHNDER LAW LLP

obo acre ue (Cotta /

“Ne bee M. Williams

 

 

 

OPPOSITION BY PLAINTIFF IN RESPONSE TO 4319 ZEHNDER LAW LLP
CONSULTING, INC., ET AL. MOTION TO DISMISS 6625 Wagner Way, Suite 203
COMPLAINT (Cause No. 3:20-cv-05572) -- 25 Gig Harbor, WA 98335

Telephone: (253) 235-3536

 
